Citation Nr: 0804424	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-41 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1974 to January 
1975.  He died in November 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision in which the 
RO denied the appellant's claim for death pension benefits.  
The appellant filed a notice of disagreement (NOD) in 
September 2005, and the RO issued a statement of the case 
(SOC) in December 2005.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2005.  In November 2006, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

VA will pay a pension to the surviving spouse of a veteran 
who met the service requirements of 38 U.S.C.A. § 1521(j), or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  See 38 U.S.C.A. § 1541(a) (West 2002 & 
Supp. 2007).

Under 38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2007), a 
veteran meets the service requirements to receive pension 
benefits if such veteran served in the active military, naval 
or air service: (a) for 90 days or more during a period of 
war; (b) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (c) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (d) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.

There is no DD Form 214 or other document in the claims file 
containing an official record of the veteran's dates of 
service.  The Compensation and Pension Award (VA Form 21-
8947) indicating the appellant was ineligible for death 
pension benefits reflects that the dates of the veteran's 
service were November 1974 to January 1975.  Although this 
service was during a period of war, see 38 C.F.R. § 3.2(f) 
(2007), it is less than 90 days.  In addition, there is no 
evidence that the veteran was discharged or released from 
service for a service-connected disability, or was entitled 
to receive or receiving compensation or retirement pay for a 
service-connected disability at the time of death.  Thus, it 
does not appear from the record that the veteran met the 
basic requirements rendering his surviving spouse eligible 
for pension benefits under 38 U.S.C.A. § 1521(j) and 1541(a) 
(West 2002 & Supp. 2007).  However, given that there is no DD 
Form 214 or other official record in the claims file as to 
the dates of the veteran's service, a remand is warranted for 
the RO to obtain such documentation.

The Board also notes that, in its August 2005 decision, 
December 2005 SOC, or November 2006 SSOC, the RO did not 
consider whether the veteran met the requirements of 
38 U.S.C.A. § 1521(j).  Rather, the RO denied the claim 
because the appellant did not qualify for death pension 
benefits as a surviving spouse under the relevant law and 
regulations due to the length of her marriage to the veteran.

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) (2007), and who was the spouse of the 
veteran at the time of the veteran's death.  38 C.F.R. § 
3.50(b) (2007).  38 C.F.R. § 3.1(j) provides that marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the marriage occurred.  
Here, the evidence, including the appellant's April 2005 
claim for death pension, reflects that the veteran and the 
appellant were officially and validly married in December 
2000 and he died in November 2001.  Thus, the veteran and the 
appellant were validly married at the time of the veteran's 
death.

A surviving spouse may qualify for death pension benefits if 
the marriage to the veteran occurred before or during his 
service, if the marriage lasted one year or more, or if a 
child was born of the marriage or born to them before 
marriage.  38 U.S.C.A. § 1541(f)(2),(3) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.54(a)(1),(2) (2007).  If the marriage to 
the veteran occurred after separation from service, and the 
veteran was a Vietnam era veteran, the spouse must have been 
married to the veteran prior to May 8, 1985.  See 38 U.S.C.A. 
§ 1541(f)(1)(D) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.54(a)(3)(vii) (2007).  Here, the veteran and the 
appellant's official marriage lasted less than a year before 
his death, and there is no evidence that a child was born of 
or before the marriage or that they were married before May 
8, 1985.  Consequently, the appellant does not meet the legal 
criteria required for receipt of death pension benefits by a 
surviving spouse under the applicable law and regulations 
based on the December 2000 official marriage.

Significantly, however, the appellant submitted a copy of the 
veteran's January 1999 will, which identified her as his 
"common law wife."  The will indicated that the veteran 
resided in New Hampshire, and that is where the appellant 
resides.  In this regard, the RO wrote in the November 2006 
SSOC, "New Hampshire does not recognize common law 
marriages."  The Board finds that this is an incorrect 
statement of the law.  New Hampshire does recognize common 
law marriages for purposes of probate.  See N.H. Rev. Stat. 
Ann. § 457:39 ("Persons cohabiting and acknowledging each 
other as husband and wife, and generally reputed to be such, 
for the period of 3 years, and until the decease of one of 
them, shall thereafter be deemed to have been legally 
married").  This is relevant in the present case, because 
the appellant has indicated that she lived with the veteran 
for more than three years and there is no evidence in the 
claims file to contradict this assertion.  If the veteran and 
the appellant are deemed to have been legally married under 
New Hampshire law for the period of time they lived together, 
then their marriage lasted more than one year, and the 
appellant could qualify for death pension benefits under the 
above-noted statutes and regulations, if the veteran's 
service meets the basic eligibility requirements.  This is 
particularly true as VA recognizes "deemed valid" marriages 
in certain circumstances.  See 38 C.F.R. § 3.52 (2007).

Hence, on remand, the RO should obtain and associate with the 
claims file evidence containing official documentation of the 
veteran's dates of service.  The RO should also give the 
appellant another opportunity to present any additional 
information and/or evidence pertinent to the claim for death 
pension benefits.  The RO's notice letter to the appellant 
should explain that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the appellant furnish any evidence 
in her possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) to the extent that it applies to claims 
for death pension benefits-particularly, effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board notes that this case involves primarily questions 
of the application of the governing law, and, if denied as 
lacking legal merit, would render inapplicable the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, given the unique 
circumstances of this case, including the above-noted factual 
questions relating to the appellant's possible common law 
marriage to the veteran, compliance with the provisions of 
the VCAA and its implementing regulations are warranted.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for death pension 
benefits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1.  The RO should obtain the veteran's DD 
Form 214 or other official documentation 
of his dates of service from the National 
Personnel Records Center or other 
appropriate agency.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant a 
letter requesting that she provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for death pension benefits. 

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession and explain the type of 
evidence that is her ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, to the 
extent that it applies in this case, 
particularly as regards effective date 
(as appropriate).  The RO's letter should 
clearly explain to the appellant that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for death 
pension benefits in light of all 
pertinent evidence and legal authority 
(to include that addressed above).

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



